DETAILED ACTION
Claims 1-16 are allowed.
This office action is responsive to the amendment filed on 12/08/20.  As directed by the amendment: claims 1-3, 5, and 10-14 have been amended; no claims have been cancelled; and claims 15-16 have been added.  Thus, claims 1-16 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Independent claim 1, as amended, requires that “the first air supplying nozzle supplies the first air stream in a belt shape that is elongated in the emission direction of the laser beam along the optical axis.”  The aforementioned claim limitations allow the first air stream to blow in a direction crossing emission direction 20, i.e. in a belt shape elongated in emission direction 20 of laser beam 6 directed from welding head 1 to working point 8 along the optical axis of the laser beam (see Figs. 1 and 2).  As a result, fumes and spatters can be efficiently removed on the optical axis of laser beam 6, thereby suppressing refraction of laser beam 6 or fluctuation of the focal point due to the fumes 7 and spatters. In addition, the aforementioned claim limitations prevent a decrease in the shielding effect of shield gas 16 blown to working point 8 (see paragraph 0024).
The closest prior art reference of record is Burt et al. (US 2005/0224470).  Burt teaches a laser welding apparatus including a welding head (laser head 8) for concentrating collimated laser light into a laser beam 14.  The laser head 8 is movable in a welding direction 22.  A pipe 32 (plasma suppression means 30), in flow communication with an argon supply, is provided in close proximity to an intersection between laser beam axis 16 and an upper surface of the component 2.  An end of the pipe 32 forms a nozzle 36.  The pipe 32 is oriented at an angle of 38 to 52 degrees with respect to the upper surface of component 2 so that the centerline 38 of pipe 32 intersects the upper surface at a point behind the laser beam in the welding direction 22 (4 mm from the beam axis).  Gas extraction means 40 is located 
         Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus the independent claims read over the prior art of record and are considered to have allowable subject matter.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA ROSS whose telephone number is (571)272-4480.  The examiner can normally be reached on M-F 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761